DETAILED ACTION
This Office action responds to the amendment filed on 8/28/2020.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to pre-AIA  is incorrect, any correction of the statutory basis for a rejection, as subject to AIA  instead, will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection in paper no. 11, mailed on 5/28/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/28/2020 has been entered. 
RCE Submission Status
The amendment filed on 8/28/2020 in reply to the Office action in paper no. 11, mailed on 5/28/2020, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-17.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanagida (US 2001/0042918) in view of Casson (US 5349500) and Marlin (US 6429046).

Regarding claims 1 and 7, Yanagida (see, e.g., fig. 1) shows most aspects of the instant invention including a ball-limiting metallurgy (BLM) stack comprising:
A copper pad 12a recessed within a surface of a semiconductor structure 10
A metal (Ti) containing layer 20a disposed on the pad
A reflowed solder bump 26 on the metal-containing layer
wherein the lowermost portion of the solder bump is located above and spaced apart from the metal-containing layer.

Casson, on the other hand, teaches using a reflow step to form stronger solder bump connections (see, e.g., Casson: col.15/ll.11-15, 26-31).  Casson (see, e.g., fig. 5A) also teaches forming a copper stud 51 on and spaced apart from a metal-containing layer such that the bump 53 is on the stud and, at least partially, covers its sides.  Along these lines, Marlin also teaches forming a similar stud 308 to provide support to the solder bump 310 (see, e.g., fig. 3 and col.2/l.56).
It would have been obvious at the time of the invention to one having ordinary skill in the art to use a reflow step to form the solder bump and to include a copper stud in the stack of Yanagida, as suggested by Casson and Marlin, to form stronger bump connections and provide support to the bump.
Regarding claims 2 and 9, Yanagida (see, e.g., par. 0054) shows the bump 26 including tin and lead.
Regarding claims 3 and 10, Casson (see, e.g., fig. 5) shows the stack including an intermetallic region 52 at an interface between the copper stud 51 and the bump 53.
Regarding claims 4 and 8, Yanagida (see, e.g., fig. 1) shows the stack further including a copper layer 24 on the metal-containing layer 20a, between the layer 20a and the solder bump 26.
Regarding claim 5, Yanagida (see, e.g., par. 0043) shows that the metal-containing layer 20a includes titanium.
e.g., col.1/l.63) teaches the metal-containing layer 302 including an alloy of titanium and tungsten.
Claims 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanagida/Casson/Marlin in view of Hikita (US 6133637).

Regarding claim 11, Yanagida/Casson/Marlin show most aspects of the instant invention.  See also the comments stated above in paragraphs 7-10 with respect to claims 1 and 7, which are considered to be repeated here.
They, however, fail to show a flip chip coupled to the structure.  Hikita (see, e.g., col.5/ll.45-50), on the other hand, teaches that said chip will have its circuit elements protected when coupled to the structure.
Accordingly, it would have been obvious at the invention to one of ordinary skill in the art to have a flip chip coupled to the bump of bump of Yanagida, as suggested by Hikita, to protect the circuitry on the chip.
Regarding claims 12 and 13, Hikita shows the structure 14 and the flip chip 16 include a chip-scale package (see, e.g., fig. 1).
Regarding claim 14, Marlin (see, e.g., col.2/ll.25-27) shows the system further including a sputtered copper layer on the Ti-containing layer.
Regarding claim 15, Yanagida (see, e.g., par. 0054) shows that the bump includes tin and lead. 
Regarding claim 16, Casson (see, e.g., fig. 5) shows the stack including an intermetallic region 52 at an interface between the copper stud 51 and the bump 53.
Regarding claim 17, Marlin (see, e.g., col.1/l.63) teaches the metal-containing layer 302 including an alloy of titanium and tungsten.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:30 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
MDP/mdp
November 15, 2019